DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 15 August 2022.
2.  Claims 21-40 are pending in the application.
3.  Claims 21-40 have been rejected.
4.  Claims 1-20 have been cancelled in a preliminary amendment.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 19 November 2021 and 15 August 2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.  Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,038,683 B1 (hereinafter the ‘683 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the earlier filed claims of the ‘683 patent in that the claims of the ‘683 patent contain all of the limitations of the instant application.  Claims 21-40 of the instant application therefore are not patentably distinct from the earlier filed claims of the ‘683 patent, and as such, is unpatentable for obvious-type double patenting.
	The ‘683 patent teaches:
receiving first encrypted data representing at least one event [column 12, lines 62-64]; 
receiving second encrypted data representing the at least one event [column 12, lines 65-67]; 
receiving condition data representing a condition (i.e. threshold data) corresponding to at least one outlier of the at least one event [column 13, lines 1-4]; 
processing the first encrypted data and the second encrypted data to determine combined data (i.e. encrypted sum) [column 13, lines 5-7]; 
sending first data corresponding to the combined data (i.e. encrypted sum data) [column 13, lines 8-11]; 
sending second data corresponding to the condition data (i.e. encrypted threshold data) [column 13, lines 8-11]; 
receiving a first indication that a first value of the combined data satisfies the condition (i.e. encrypted sum data is greater than a second value of the encrypted threshold data) [column 13, lines 12-15]; 
based at least in part on receiving the first indication, sending third data corresponding to the first encrypted data [column 13, lines 16-18]; 
receiving a second indication that a third value of the first encrypted data satisfies the condition [column 13, lines 19-21]; and 
determining that the first encrypted data corresponds to the at least one outlier [column 13, lines 22-23].
Allowable Subject Matter
7.  Claims 1-20 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the current application is Taylor et al US 2019/0294805 A1 (hereinafter Taylor) and Shpurov et al US 2020/0244435 A1 (hereinafter Shpurov).  Taylor is directed to computer instructions corresponding to a neural-network model are received and encrypted using an encryption technique [abstract].  Shpurov is directed to performing homomorphic computations on encrypted third-party data within a distributed computing environment [abstract].  Taylor teaches encrypted summation data corresponding to a sum of first encrypted input data and second input data [0025].  Taylor teaches a metric associated with changes that satisfy a threshold and determine decrypted change data [0027].  Taylor teaches using a public key [0058].  Shpurov teaches thresholds are encrypted using a public key [0017].  However, the prior art does not disclose, teach or fairly suggest the limitations of “receiving a first indication that a first value of the combined data satisfies the condition”, “based at least in part on receiving the first indication, sending third data corresponding to the first encrypted data”, “receiving a second indication that a third value of the first encrypted data satisfies the condition” and “determining that the first encrypted data corresponds to the outlier”, as recited in independent claims 21 and 31.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
8.  The following references have been considered relevant by the examiner:
A.  Alexander et al US 2019/0050590 A1 directed to ensuring data security when processing events through various channels [abstract].
B.  Salek et al US 2017/0026345 A1 directed to cryptographically protecting location data transferred between servers via a network to tune a location engine [abstract].
C.  Kim U.S. Patent No. 10,341,367 B1 directed to inquiring and storing Indicator of Compromise information [abstract].
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492